Citation Nr: 1411833	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent prior to May 2, 2008 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and provided testimony before the undersigned in October 2011.  A transcript of the hearing has been associated with the claims file.

The issue of whether there was clear and unmistakable error (CUE) in past rating decisions has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Prior to May 2, 2008, the Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or cause total occupation and social impairment.

2. Entitlement to a 100 percent rating for PTSD did not arise until May 2, 2008.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent prior to May 2, 2008 for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO sent the Veteran a letter in July 2007 for his TDIU claim which asked him to provide evidence that his PTSD had worsened.  The letter also notified the Veteran of the evidence he was expected to provide and that VA would seek to provide.  The Veteran was sent another letter in January 2010, addressing the criteria necessary for an earlier effective date for the total rating for PTSD.  The Board finds that any defect with regard to the timing or content of the notice is harmless because of the notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, to include statements in his substantive appeal and testimony provided before the Board, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2008 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Increased Rating and Effective Date

In November 2008, the RO granted a 100 percent rating for PTSD and assigned an effective date of May 2, 2008.  The Veteran appealed because he believes that an effective date prior to May 2, 2008 is warranted for the total rating.

The statute on effective dates of awards states that except as otherwise provided, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a).  Generally, an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of receipt by VA of private medical records will be accepted as the date of receipt of a claim when such reports show the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

During his hearing before the Board, the Veteran and his representative raised the issue of whether the effective date for the total rating for PTSD could date back to the original date of claim.  As discussed below, the earliest date possible for the assignment of a rating in excess of 50 percent for PTSD is June 29, 2006 absent a finding of CUE with the April or June 2000 rating decisions, an issue that is not currently before the Board.

The Board observes that the RO granted the Veteran service connection for PTSD in April 2000 and assigned a 50 percent evaluation, effective July 27, 1999.  The Veteran submitted a notice of disagreement with the evaluation because the RO did not grant a temporary total rating for a period of hospitalization from July 27, 1999 to September 10, 1999.  In June 2000, the RO granted a temporary total rating from July 27, 1999 to September 30, 1999, and assigned a 50 percent rating from October 1, 1999.  As such, the Veteran's appeal was granted in full.  The Veteran did not submit a notice of disagreement with the June 2000 rating decision and did not submit new and material evidence pertinent to his PTSD claim within one year of the June 2000 rating decision.  Therefore, that decision became final.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

In June 2006, the Veteran filed a claim seeking a temporary total rating because he had been hospitalized for treatment of his PTSD.  The RO granted the claim in January 2007 and assigned a total rating from May 31, 2006 to July 31, 2006.  The rating returned to 50 percent on August 1, 2006.  The Veteran did not appeal this decision or otherwise request an increased evaluation.  Further, he did not submit new and material evidence pertinent to his PTSD claim within one year of the January 2007 rating decision.  Therefore, the decision became final.  Id.  

On June 29, 2007, the Veteran filed a claim for TDIU and with his claim, he submitted a treatment record from PCHSD, which indicates that he was incapable of any employment due to his PTSD.  He filed an official claim for an increased rating for PTSD on March 4, 2008.  Because the treatment record received on June 29, 2007 shows a reasonable probability of entitlement to benefits, this treatment record constitutes an informal claim for benefits.  Based on the foregoing, the earliest possible date that the Board can award a total rating, or rating in excess of 50 percent for PTSD, is June 29, 2006, one year prior to the date of the informal claim.

The only way to warrant an effective date prior to June 29, 2006, is for CUE to be found with the April or June 2000 rating decisions because unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  CUE will not be addressed as this issue is not before the Board and has been referred back to the RO for initial adjudication.

Since the effective date for increased rating claims is the date of claim or the date entitlement arose, whichever is later, or up to one year prior to the filing of the claim if the increase in disability occurred within that one year period, the Board will review evidence pertinent to the Veteran's PTSD claim dated from June 29, 2006 to May 1, 2008 to determine whether a rating in excess of 50 percent is warranted prior to May 2, for PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Prior to May 2, 2008, the Veteran's PTSD was assigned a 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board observes that the Veteran was receiving a temporary total evaluation for inpatient treatment for PTSD from May 31, 2006 until July 31, 2006.  On August 1, 2006, the Veteran's evaluation for PTSD returned to the previously assigned 50 percent.

The evidence includes an examination report from PCHSD, which indicates that the Veteran had chronic severe PTSD and that he was not capable of any employment.  The examiner stated that the Veteran had been unemployable since 1998.  Notably, the document was created in conjunction with the Veteran's application for state disability benefits and the examiner did not provide any rationale for the opinion, to include a list of PTSD symptoms, or indicate review of the Veteran's claims file or past treatment records; thus the record has little probative value.

August 2006 VA treatment records show the Veteran was chronically anxious.  He reported an increase in intrusive thoughts about the war because the anniversary of his deployment was approaching.  He also said he worried about his job search and financial problems.  In November 2006, he reported continued difficulty finding a job and financial problems.  He reported sleep disturbance and intrusive thoughts.  The provider observed that he was neat and casual in appearance and that his mood was less dysthymic, or pleasant.  He was guarded and cooperative.  His affect was blunted and congruent with his mood.  He had good eye contact, his thoughts were more organized, and his speech was relevant and fluent.  He did not have suicidal ideation.  A GAF score was not provided.

VA treatment records from March 2007 show the Veteran reported that he was employed.  In May 2007, he reported an increase in nightmares, increase in isolation, and worries about employment.  He attributed his increased symptoms to his pursuit of a job that could have required travel to Kuwait.  He said his worries led to irrational thinking.  A July 2007 PTSD screen shows positive responses to having nightmares, avoiding thoughts about his trauma and situations that would remind him of the trauma, and being on guard, watchful, or easily startled.  He also said he felt numb or detached from others, activities, or surroundings.

During a January 2008 VA examination, the Veteran reported having nightmares and flashbacks.  He said his symptoms had worsened because he could not find a job and because his father's body was found after he had been missing for 11 months.  He also had recurrent recollections and recurrent dreams of war time events.  He tried to avoid thoughts and conversations about the trauma and had marked reduced interest in significant activities.  He had restricted range of affect and reported symptoms of increased arousal, such as difficulty staying asleep, irritability, and exaggerated startle response.  The Veteran said his symptoms had improved since his last examination because of his medications and psychotherapy.  The examiner noted that the Veteran worked about a month prior to the examination.  He had worked for 3 to 4 months in customer service.  The Veteran had a few friends from his psychotherapy group and kept in touch with his three brothers.  He had no other family.  He was able to maintain activities of daily living without assistance.   The examiner observed the following: Veteran was alert and oriented in all spheres.  His appearance was normal, his eye contact was good, his speech was normal, and he did not have psychomotor retardation or agitation.  His affect was reduced in range, or average intensity.  His thought process was normal and he denied suicidal and homicidal ideation and hallucinations.  His insight and judgment were fair.

The examiner diagnosed PTSD and alcohol dependence in remission and assigned a GAF score of 55.  The examiner stated that the Veteran's symptoms had stayed the same since the previous examination and observed that the Veteran's PTSD primarily caused psychosocial impairment.

No deterioration of the Veteran's condition is noted until May 2, 2008 at which time the Veteran reported suicidal ideation.  The VA provider observed significant depressive symptoms that required inpatient psychiatric admission for stabilization and treatment.  A GAF score of 35 was assigned.

The Board has reviewed all of the evidence dated June 29, 2006 through May 1, 2008 but finds no evidence to suggest that the Veteran's PTSD had worsened to a degree that would warrant a 70 or 100 percent evaluation during that period.  The severity of the Veteran's symptoms did not cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  None of the treatment records dated during this period show symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  At most, VA treatment records show depressed mood, fair judgment and insight, and a self-report of irrational thinking.  The January 2008 VA examiner stated that the Veteran's symptoms had stayed the same since the previous VA examination and that the PTSD symptoms caused psychosocial impairment.

The Board considered the record from PCHSD; however, the report consists of an opinion regarding the Veteran's employability that is not supported by rationale.  The examiner did not list any symptoms related to PTSD or indicate review of the Veteran's medical records when determining that the Veteran was unemployable due to his PTSD.  For this reason, the Board gives more weight to the multiple VA treatment records and the VA examination report than to the record from PCHSD.

The Board also considered whether the claim for an increased rating should be referred for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the schedular criteria for the service-connected PTSD is inadequate for the period of June 29, 2006 through May 1, 2008.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  Thus, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

In conclusion, the Board finds that the assigned rating of 50 percent for the period prior to May 2, 2008 is appropriate.  In other words, because the Veteran's claim is a claim for an increased rating for PTSD and because the effective date for increased rating claims is the date of claim or the date entitlement arose, the Board finds that entitlement to a rating in excess of 50 percent did not arise until May 2, 2008.  Accordingly, the claim is denied.


ORDER

Entitlement to a disability rating in excess of 50 percent prior to May 2, 2008 for PTSD is denied


REMAND

The Veteran filed a claim for entitlement to TDIU in June 2007.  The RO denied the claim in February 2008 and the Veteran submitted a timely notice of disagreement.  To date, the Veteran has not received a statement of the case related to this issue; however, per the holding in Rice, the Board has jurisdiction over the question of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  Here, the evidence shows that the Veteran is service-connected for PTSD, residuals of a left knee injury, joint discomfort due to undiagnosed illness (severed January 25, 2007), duodenitis, and a scar of the right knee.  During the pendency of the claim, the Veteran's combined schedular rating has fluctuated between 60 and 100 percent.

First, the Board observes that the Veteran participated in the VA vocational rehabilitation program.  The Veteran provided limited documents from the vocational rehabilitation program which indicate that he was not employed or employable as of June 2009.  It does not appear that the Veteran's vocational rehabilitation file has been obtained and associated with the claims file.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given the documents the Veteran submitted which discuss his employability status, and that he had been a participant in the program for some time prior to June 2009, the Board finds that a copy of the Veteran's vocational rehabilitation folder should be obtained for consideration in the Veteran's appeal.

In addition, the Board observes that the Veteran was only provided a VA examination to determine the severity of his PTSD during the pendency of this claim.  He has not been provided a VA examination to address the severity of his other service-connected disabilities and the effect of all disabilities on his employability.  Consequently, the Board finds that the evidence of record is not sufficient to decide this matter and it must be remanded for an opinion to determine whether the effect of the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to May 2, 2008.




Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the extent of functional and industrial impairment due to his service-connected disabilities.  The claims file, including copies of pertinent records on Virtual VA and/or VBMS, and the Veteran's VA vocational rehabilitation file must be provided to and reviewed by the examiner. 

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether prior to May 2, 2008, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219   (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone precluded his ability to obtain or maintain substantially gainful employment prior to May 2, 2008.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


